Citation Nr: 1213229	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  03-34 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, prior to June 13, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from June 13, 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to October 22, 2008.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision in which the RO, inter alia, awarded service connection and assigned an initial, 30 percent rating for PTSD, effective November 14, 2002.  In June 2003, the Veteran filed a notice of disagreement (NOD) with the initial disability rating assigned.  The RO issued a statement of the case (SOC) in October 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2003.

In February 2005, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2005, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing further action, the AMC continued the 30 percent rating for PTSD (as reflected in a December 2005 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In March 2007, the Board again remanded the claim to the RO, via the AMC, for additional development.  In a June 2008 rating decision, the AMC granted a higher, 50 percent rating for PTSD, effective June 13, 2007.  The AMC denied higher ratings before and after that date (as reflected in a July 2009 SSOC), and returned the appeal to the Board for further appellate consideration.

In an October 2010 decision, the Board denied higher ratings for service-connected PTSD both before and after June 13, 2007.  The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's October 2010 decision as to the denial of higher ratings for PTSD, and remanding the matter to the Board for further proceedings consistent with the joint motion.  

Also in October 2010, the Board recharactertized the appeal as also encompassing a claim for a TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)),and remanded this matter to the RO, via the AMC, for further development.  At the time of the October 2010 decision, the Board was unaware that the Veteran had been previously awarded a TDIU, effective October 22, 2008, by RO rating decision dated in February 2009.  Regardless, the Board points out that the matter of the Veteran's entitlement to a TDIU due to PTSD was, and is, essentially, a component of his claims for higher ratings for PTSD-inasmuch as he is seeking either the maximum 100 percent rating, or, alternatively, a TDIU, from the earliest possible date.  Therefore, inasmuch as a TDIU may be available prior to October 22, 2008, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU prior to October 22, 2008.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Following the July 2011 order of the Court, the Veteran's attorney submitted additional medical evidence directly to the Board, accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  In addition, the Board obtained additional evidence from the RO that pertained to the February 2009 rating decision awarding a TDIU.  Pertinent to this decision, most of the evidence consists of duplicative service treatment and VA outpatient treatment records already contained within the Veteran's claims file.  As for the February 2009 statement from the Veteran's former employer (which was not previously of record), the Board notes that this evidence is not material to the bases for the decision(s) below.  Thus, there is no prejudice to the Veteran in the Board continuing with its adjudication at this time.  See 38 C.F.R. § 19.37 (2011).  

As a final note, the Board notes that the claims file reflects that the Veteran was previously represented by Vietnam Veterans of America (as reflected in a November 2002 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Joseph R. Moore as his attorney/representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the November 14, 2002, effective date of the award of service connection, the Veteran's psychiatric symptoms have included chronic sleep disturbance, nightmares at least two to three times per month, flashbacks ranging from daily to weekly, irritability, anger outbursts and anger control problems, visible depression and anxiety, exaggerated startle response, social isolation from family and friends, hypervigilance, occasional suicidal and homicidal ideation, paranoia, and occasional auditory hallucinations; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  At no point since the November 14, 2002, effective date of the award of service connection has the Veteran's PTSD been shown to be so exceptional or unusual as to render the schedular criteria inadequate for rating the disability.

4.  Incorporating the Board's decision herein, as of November 14, 2002, the Veteran's PTSD is rated as 70 percent disabling. 

5.  As of November 14, 2002, the Veteran's service-connected PTSD has met the percentage requirements for the award of a schedular TDIU, and the competent opinion evidence on the question of whether the nature and severity of the Veteran's service-connected PTSD prevents him from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent but no higher rating for PTSD, from November 14, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, from November 14, 2002 through October 21, 2008, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Initially, with respect to the claim for a TDIU due to PTSD, given the favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  .

As for the remaining claims on appeal (i.e., higher ratings for PTSD), notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, after the award of service connection for PTSD, and the Veteran's disagreement with the initial rating assigned, the October 2003 SOC set forth the criteria for higher ratings for PTSD (the time and form of which suffices, in part, for Dingess/Hartman).  

An April 2005 post-rating letter provided the appellant with information pertaining to what information and evidence was needed to substantiate a claim for a higher rating for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Post-rating letters dated in April and May 2007 also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, the July 2009 SSOC reflects readjudication of the claims for higher ratings.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, to include Vet Center records, and the reports of January 2003 and June 2007 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the February 2005 Board hearing, along with various written statements provided by the Veteran, his former representative, and current attorney, on his behalf.  No further RO action on an7 claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A. Higher Ratings for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Historically, in a May 2003 rating decision, the RO awarded service connection and assigned an initial, 30 percent rating for PTSD, effective November 14, 2002.  Thereafter, in a June 2008 rating decision, the AMC granted a higher, 50 percent rating for PTSD, effective June 13, 2007.  

As the RO has already awarded staged ratings for PTSD, the Board must consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted. 

The RO assigned the ratings for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor,  an initial 70 percent but no higher rating for PTSD is warranted from the November 2002 effective date of the award of service connection.

At the outset, the Board notes that, in addition to PTSD, the medical evidence also reflects diagnoses of alcohol dependence and sleep apnea.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The record reflects some evidence that the Veteran's periodic reports of auditory hallucinations are associated with his long-term alcohol dependence; however, this is unclear since he continued to occasionally report hearing voices even after he stopped drinking.  It is also noted that he has sleep apnea, which may contribute to sleep disturbance, but there is no indication that these symptoms are distinguishable from his service-connected PTSD.  Hence, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

Collectively, the testimony presented during the February 2005 hearing,  contemporaneous mental health records, VA examinations, and January 2012 private psychiatric assessment have all indicated that, since the November 14, 2002, effective date of  the award of service connection, the Veteran has experienced such psychiatric symptoms as chronic sleep disturbance, nightmares at least two to three times per month, flashbacks ranging from daily to weekly, irritability, anger outbursts and anger control problems, visible depression and anxiety, exaggerated startle response, social isolation from family and friends, hypervigilance, occasional suicidal and homicidal ideation, paranoia, and occasional auditory hallucinations.  Collectively, these symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.

The Veteran's psychiatric impairment has been characterized by symptomatology which suggests moderate to severe social impairment.  For example, the Veteran has repeatedly indicated that he does not socialize with anyone other than his wife, mother-in-law, and youngest daughter.  Further, although he has four other children from prior marriages, he does not maintain any meaningful relationships with these children.  

The Veteran's contemporaneous outpatient records suggest that his isolating tendencies stem, in part, from his extreme anger and irritability.  During the January 2003 VA examination, the Veteran reported that he and his wife have frequent "spats," and that she is afraid of him.  During a February 2003 VA intake assessment, the Veteran noted that he is verbally abusive to family and (in the past) coworkers and that he frequently punches windows and walls when upset.  Vet Center and VA outpatient records reflect the Veteran was prescribed medications in an effort to control, inter alia, rage, but that such medications were found to be only marginally effective.  See, e.g., VA Outpatient Note dated in September 2005.  

From February 2003 to October 2003, the Veteran underwent treatment for co-morbid alcohol dependence at a VA medical facility; records pertaining to such treatment appear to suggest some improvement in the Veteran's overall mood and social functioning.  In this regard, the Veteran's affect was noted at times to be "bright and jovial," and he reported improvement in his family relationships.  Conversely, however, other outpatient records from this period, such as a September 2003 VA sleep clinic note, reflect continued symptoms such as depressive feelings, suicidal ideation at night, feeling like he could "go off," and vivid dreams and nightmares.  Moreover, within six months of completing his treatment, in April 2004, the Veteran presented to VA for evaluation of psychiatric complaints more consistent with those reported prior to his alcohol treatment.  Additionally, during  the June 2007 VA examination, the Veteran explained that he felt the alcohol dulled his senses to such an extent that his sobriety had actually led to an increase in his PTSD symptoms, especially with respect to the frequency of his nightmares and flashbacks.  This was echoed in the January 2012 report of private psychiatrist, BC, in which she noted that records indicated poor functional capacity since achieving sobriety despite active participation in regular psychotherapy.  

The above-cited evidence demonstrates that the Veteran's PTSD has been characterized by impaired impulse control, a symptom associated with a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Such evidence also demonstrates, in the Board's opinion, the Veteran's inability to establish and maintain effective relationships.  Id.  As previously noted, the Veteran does not have any social relationships outside of his immediate family.  Moreover, his relationships with family have been tenuous throughout this appeal.  At the June 2007 VA examination, the Veteran reported that his wife had threatened to leave him due to his anger outbursts.  Similarly, a July 2005 Vet Center record indicates that the Veteran's daughter described the Veteran's anger episodes; in August 2005 he indicated that he did "little" socializing with his family members.  

It is also evident that the Veteran's PTSD impairs his ability to adapt to stressful circumstances.  This is demonstrated by his verbal, and occasionally physical, outbursts when frustrated, as well as his own description of why he is unemployed (i.e., "couldn't stand it any longer").  See VA Mental Health Note dated in February 2003.  Also relevant are the Veteran's reports that he has intermittent panic attacks (for which he has been prescribed medication) and his testimony that he avoids violent or war-related content on television.  

In addition to the above-noted symptoms, the Veteran has reported intermittent, albeit passive, suicidal and homicidal ideation throughout the entirety of this appeal.  There is also evidence of anxiety and depression.  Many of the examination reports and contemporaneous records note that the Veteran appeared "restless" as well as "agitated."  Similarly, various clinicians have noted that he appeared anxious, with dysphoric or depressed mood, and demonstrated poor eye contact.  As noted above, the Veteran also experiences nightmares (ranging from 2 to 3 times per month to 2 to 3 times per week), flashbacks (ranging from 2 to 3 times per month to daily), and general sleep impairment.  The Board notes that the level of dysfunction caused by the Veteran's anxiety and depression is not entirely clear from the record.  However, records indicate that he continues to exhibit visible signs of depression and anxiety despite taking multiple medications designed to target such symptoms.  Additionally, a June 2007 VA outpatient note reflects that the Veteran indicated a lack of interest in pursuing any hobbies or part-time work.  During the June 2007 VA examination, the Veteran reported that he leaves the house only to run errands for his family.  The January 2012 report by private psychiatrist, BC, states that a review of the records reveals "limited functioning at home and in the community."  

With respect to the Veteran's occupational functioning, during the January 2003 VA examination, he reported that he was able to maintain his job at the Social Security Administration (SSA) due to the fact that he mostly worked alone, but that he frequently had conflicts with other coworkers.  As for why he retired early in August 2002, statements made throughout this appeal indicate that the Veteran was concerned about his lack of impulse control and that he might hurt somebody.  As noted in the January 2003 VA examination report, the Veteran indicated that he occasionally heard voices telling him to kill other people; he also expressed paranoid ideation.  

VA examination reports note that the Veteran's PTSD symptomatology was not severe enough to prevent employment prior to his retirement in 2002.  However, following a review of the Veteran's treatment and examination reports, as well as an interview with the Veteran, it was private psychiatrist BC's opinion that the Veteran was functioning at a very low level of employment, managing to maintain his position by isolating himself from others and self-medicating with alcohol.  Furthermore, BC opined that the Veteran's functioning continued to decline such that, as of August 2002, he became unable to function appropriately in a work setting, thereby prompting his retirement.  

The Board notes that the record supports the conclusions provided by BC regarding the severe nature and impact of the Veteran's PTSD on his social and occupational functioning.  In addition to the symptomatology previously discussed above, the Veteran has, at times, displayed other symptomatology more consistent with a higher, 70 percent rating, such as paranoid ideation, auditory hallucinations, and slow response to questions regarding orientation (i.e., time, place, person).  

The Board also notes that the assigned GAF scores tend to support a 70 percent rating.  The Veteran was assigned GAF scores of 45 and 50 in connection with the  January 2003 and June 2007 VA examinations, respectively.  Pursuant to the DSM-IV, these symptoms  reflect serious impairment in social or occupational functioning.  DSM-IV at 46-47.  As for the GAF scores noted in the contemporaneous treatment records, these vary greatly, and range anywhere from 45 to 65.  Pertinent to the Board's assessment, a majority of these scores fall between 51 and 60, thereby indicating at least moderate symptoms and/or moderate difficulty in social or occupational functioning.  See id.  As for those scores which suggest mild impairment, the January 2012 report by a private psychiatrist indicates that such scores (as noted in the Veteran's record) are not reliable as they do not reflect scores consistent with guidelines based on suicidal and homicidal ideation for PTSD.  

Accordingly, the collective evidence supports a finding that, since the November 2002 effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating .

With respect to whether the Veteran's PTSD warrants the maximum, 100 percent disability rating, at any time pertinent to this appeal, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communcation, and the Veteran's long-term memory remains intact.  

The Board acknowledges that the Veteran has reported auditory hallucinations and paranoid ideation throughout the pendency of the appeal.  However, the clinical evidence of record reflects that such symptoms have been intermittent, rather than persistent, and have not resulted in any obvious social or occupational impairment.  Rather, as discussed above, the predominant symptom associated with the Veteran's decline is his rage and impulse control problems.  Similarly, while the January 2003 VA examiner noted that the Veteran was sloppily dressed, and he reported poor hygiene habits at the June 2007 VA examination, the contemporaneous evidence is not reflective of an inability to perform activities of daily living (including maintenance of minimal personal hygiene.  Rather, such records indicate that the Veteran always appeared well-groomed and appropriately dressed.  Further, the Veteran consistently reported that he was often relied upon by other family members to complete errands, including taking his daughter to school.  Further, despite evidence of intermittent suicidal and homicidal ideation, the Veteran has not made any attempts on his own life and report no actual plan or intent to harm himself or others.

Finally, while the Board acknowledges that the June 2007 VA examination report indicates that the Veteran's PTSD further declined during this appeal, the Board concludes, for the reasons discussed above, that such decline does not yet represent an increase in the severity of his disability picture significant enough to warrant a 100 percent schedular disability.  See 38 C.F.R. § 4.130.  

The above determinations are based upon application of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any point since the November 2002 effective date of the award of service connection, the Veteran's PTSD has reflected so exceptional or so unusual a picture as to warrant the assignment of the maximum, 100 percent rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(2011) (here, cited and discussed in the July 2009 SSOC). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id .at  116. 

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of  impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds an initial 70 percent, but no higher rating for PTSD is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 70 percent rating, but finds that the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any time pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-53 (1990). 

B. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for PTSD (rated as 70 percent disabling) as of November 14, 2002; accordingly, there is a single service-connected disability ratable at 60 percent or more.  Thus, the remaining question is whether the Veteran's service-connected disability, in fact, renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  T

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran, has not been employed at any time since August 2002.  However, as indicated above, unemployed does not mean unemployable.

As discussed above, the Veteran was previously employed as a computer operator at the SSA.  Records further indicate that the Veteran was employed at the SSA for approximately twenty-eight years prior to his retirement in August 2002.  According to the Veteran, he was able to maintain a job primarily because the position was relatively isolative, thereby allowing him to minimize conflicts with coworkers.  Nevertheless, he made the decision to retire only one year shy of full retirement because he could not stand being around others at work and was afraid that he would lose his temper and act on his rage.  See January 2012 Report by Private Psychiatrist BC.  

The Board will not repeat its discussion of the Veteran's psychiatric symptoms.  As a reminder, however, contemporaneous treatment records reflect numerous complaints regarding depression, anxiety, and anger/rage.  Such records further indicate that while the Veteran was receiving both psychotherapy and medication treatment for his symptoms, both were marginally effective at controlling his anger.  

On VA examination in January 2003, the examiner noted that "[p]rior to his retirement[,] the [Veteran's] illness was not severe enough to prevent him from working."  No comment was made regarding the employability of the Veteran at the time of the examination, but the examiner concluded that his PTSD was no more than "mild."  The June 2007 VA examination does not contain any opinion regarding the occupational effects of the Veteran's PTSD; the report only notes that the Veteran has remained unemployed.

In a January 2012 report, private psychiatrist BC indicated that she had reviewed the Veteran's outpatient records and examination reports; she also conducted an interview with the examination in which they discussed the history of his psychiatric symptoms.  Following this review and interview, it was BC's assessment that the Veteran's psychiatric disability picture has been severe since at least 2002 and that the symptoms of PTSD have rendered the Veteran unable to work and unemployable since his retirement in August 2002.  In reaching such conclusion, BC noted that prior to August 2002, the Veteran was functioning at a very low level of employment in that he was only able to maintain a position by isolating himself from others and going to work intoxicated.  Furthermore, it was her professional assessment that the Veteran's functioning has only declined further since his retirement, thereby making it impossible for him to return to work.  

The record (as described above) appears to reflect conflicting opinions on the issue of whether the Veteran is, in fact, unemployable due to his service-connected PTSD.  VA examination in January 2003 found the Veteran's PTSD to be no more than mild and concluded that his symptoms did not significantly impact his occupational functioning immediately prior to his retirement in August 2002.  On the other hand, the private psychiatrist BC found that the Veteran was, in fact, functioning at a low level of employment prior to his retirement and that, despite continued treatment, had only further declined since August 2002.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the private psychiatrist to be at least as probative of that of the January 2003 VA examiner.  In so finding, the Board notes that the record reflects that, like the VA examiner, BC had the opportunity to interview and evaluate the Veteran as well as review his medical history.  Additionally, BC provided an opinion, with supporting rationale, as to why the Veteran's PTSD renders him unemployable.  Moreover, while the VA examiner discussed the Veteran's occupational functioning prior to August 2002, little to no comment was provided regarding his occupational functioning as of the date of the examination.  Finally, BC's findings appear consistent with other medical records documenting severe PTSD symptoms, such as extreme social isolation, anxiety, panic attacks, and depression, as well as the GAF scores assigned which also reflect severe symptomatology.

As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met as of November 14, 2002.



ORDER

An initial, 70 percent rating for PTSD, from November 14, 2002, is granted, subject to the legal authority governing the payment of VA compensation.

A TDIU, for the period from November 14, 2002 through October 21, 2008, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


